DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (J. APPL. POLYM. SCI. 2016, 43803, pg. 1-9) as evidenced by Yano et al. (US 2011/0263756).
Considering Claims 1 and 3:  Patil et al. teaches a process comprising providing a suspension comprising starch, providing a suspension comprising microfibrillated cellulose, and swelling the starch through heating to form a suspension (pg. 3).  Patil et al. teaches the microfibrillated cellulose as being Celish KY-100G (pg. 2).  Patil et al. teaches the amount of microfibrillated cellulose as being 20 to 40 weight percent and the amount of starch as being 60 to 80 weight percent (pg. 3).
	Yano et al. teaches the solid content of Celish KY-100G as being 10 weight percent (¶0146).  This is sufficiently close to the claimed range of above 10 weight percent that a person having ordinary skill in the art would expect the properties to be substantially similar.  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").   See MPEP § 2144.05. 
The term adhesive is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Considering Claim 4:  Patil et al. teaches the starch as being native starch (pg. 2).
Considering Claim 8:  Patil et al. does not teach the microfibrillated cellulose as being added at the claimed temperature.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the temperature through routine experimentation, and the motivation to do so would have been, to ensure complete mixing of the suspensions.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (J. APPL. POLYM. SCI. 2016, 43803, pg. 1-9) as evidenced by Yano et al. (US 2011/0263756) as applied to claim 1 above, and further in view of Ankerfors et al. (US Pat. 8,546,558).
Considering Claims 5-7:  Patil et al. teaches the process of claim 1 as shown above.  
	Patil et al. does not teach the microfibrillated cellulose as being prepared by enzymatic treatment.  However, Ankerfors et al. teaches preparing microfibrillated cellulose with an enzymatic treatment, followed by mechanical treatment (Abstract).  Ankerfors et al. teaches enzymatically treating hemicellulose in the starting material (2:11-12; 2:25-34), which would result in the presence of saccharides from the degradation of the hemicellulose.  Patil et al. and Ankerfors et al. are analogous art as they are concerned with the same field of endeavor, namely microfibrillated cellulose compositions.  IT would have been obvious to a person having ordinary skill in the art to have used the microfibrillated cellulose of Ankerfors et al. in the process of Patil et al., and the motivation to do so would have been, as Ankerfors et al. suggests, it is more reactive due to the higher surface area (4:17-27) and can be produced without clogging of the homogenizer (Table 1).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (J. APPL. POLYM. SCI. 2016, 43803, pg. 1-9) as evidenced by Yano et al. (US 2011/0263756).
Considering Claim 17:  Patil et al. teaches a process comprising providing a suspension comprising starch, providing a suspension comprising microfibrillated cellulose, and swelling the starch through heating to form a suspension (pg. 3).  Patil et al. teaches the microfibrillated cellulose as being Celish KY-100G (pg. 2).  Patil et al. teaches drying the mixture to a moisture content of 5.8-7.3 percent/a solids content of greater than 20% by weight (pg. 3, Table I).
	Yano et al. teaches the solid content of Celish KY-100G as being 10 weight percent (¶0146).  This is sufficiently close to the claimed range of above 10 weight percent that a person having ordinary skill in the art would expect the properties to be substantially similar.  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").   See MPEP § 2144.05. 
The term adhesive is a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Considering Claim 18:  Patel et al. teaches swelling the starch after mixing with the microfibrillated cellulose (pg. 3).
Considering Claim 19:  Patel et al. does not teach swelling the starch prior to mixing with the microfibrillated cellulose.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04.  It would have been obvious to a person having ordinary skill in the art to have swollen the starch prior to the mixing with the microfibrillated cellulose, and the motivation to do so would have been, a person having ordinary skill in the art would expect the final product to be substantially similar.

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Patil et al. does not teach the claimed amount of the starch component is not persuasive.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard.  See MPEP § 2111.
The original specification teaches that:
“The adhesive preferably comprises a raw starch component. The adhesive may also comprise a starch carrier medium. With raw starch component is meant an uncooked starch granule that could be partly swollen by for example alkali treatment, temperature treatment and/or by other treatments known in prior art.” (8:17-21).  
As the starch can be a raw starch granule, the weight of the entire MSS granule of Patil et al. is being read to read on the weight of the starch.  As such, the teaching in Patil et al. of 60-80 weight percent of starch reads on the claimed range of greater than 50 weight percent.
B)  The applicant’s argument that Patil et al. does not teach the claimed solids content is not persuasive.  Patil et al. teaches drying the mixture to a moisture content of 5.8-7.3 percent/a solids content of greater than 20% by weight (pg. 3, Table I).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767